Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
This Office action is in response to papers filed on 4/30/2020.   
Claims 1-19 are pending and are presented for examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 10, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claims 7, 10, 15, 17 and 19 recite “a part or an entirety of a coil end portion of one of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is smaller” and “a part or an entirety of a coil end portion of an other of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is larger”.  It is vague and indefinite.  Said “a part or an entirety of a coil end portion of one of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire” should be “are smaller”.  Said “a part or an entirety of a coil end portion of an other of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire” should be “are larger”.  These are pointing two of the wires.  Otherwise, it should be “one of …” for each options.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by AMRHEIN (US 20020093263 A1, US application of WO 9859407 A1, IDS).   
As for claim 1, AMRHEIN discloses an electric motor comprising: 
a rotor (Fig. 4, in the middle); and 
a stator (around the rotor), the stator including a stator core that includes a back yoke (100) having an annular shape and a plurality of teeth provided on an inner periphery of the back yoke (Fig. 4), 
a support electric wire formed by one or more conductive wires, the support electric wire being disposed so as to pass through a plurality of slots respectively formed between the plurality of teeth (99), and forming a winding portion that generates an electromagnetic force for supporting the rotor in a non-contact manner by being energized (Fig. 4, ref. nr. 34, 35, 36, 37) [0027-0028], and 

a cross-sectional area per conductive wire of the support electric wire differing from a cross-sectional area per conductive wire of the drive electric wire [abstract 0027-0028) (Fig. 4).  

As for claim 7, AMRHEIN discloses the electric motor according to claim 1, wherein a part or an entirety of a coil end portion of one of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is smaller is covered by a part or an entirety of a coil end portion of an other of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is larger.
Said “a coil end portion” is considered “radial end portion”.  AMRHEIN discloses (Fig. 4) the radial end portion of outer wire 30-33 by a part selected larger than the radial end portion of inner wire 34-37 by a part selected smaller than the outer wire 30-33 by the part selected are as claimed.  Claim does not define how “a part” for each wires being selected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over AMRHEIN in view of TAKAHASHI (US 20170133968 A1).   
As for claim 2, AMRHEIN does not explicitly describe the electric motor according to claim 1 wherein the cross-sectional area per conductive wire of one of the support electric wire and the drive electric wire for which a ratio of a sum of cross-sectional areas of the conductive wires thereof that pass through each of the slots to a cross-sectional area of the slot is lower is smaller than the cross-sectional area per conductive wire of an other of the support electric wire and the drive electric wire for which a ratio of a sum of cross-sectional areas of the conductive wires thereof that pass through the slot to the cross-sectional area of the slot is higher.
TAKAHASHI discloses (e.g., Fig. 12) an electric motor, wherein the cross-sectional area per conductive wire of one of a support electric wire (inside slot wire 41) and a drive electric wire (outside slot wire 42) for which a ratio of a sum of cross-sectional areas of the conductive wires thereof that pass through each of the slots to a 
As for claim 3, AMRHEIN does not explicitly describe the electric motor according to claim 1 wherein the cross-sectional area per conductive wire of one of the support electric wire (inside slot wire) and the drive electric wire (outside slot wire)  that includes a larger number of conductive wires that pass through each of the slots is smaller than the cross-sectional area per conductive wire of an other of the support electric wire and the drive electric wire that includes a smaller number of conductive wires that pass through the slot.  
TAKAHASHI discloses (e.g., Fig. 11) an electric motor, wherein the cross-sectional area per conductive wire of one of the support electric wire and the drive electric wire that includes a larger number of conductive wires that pass through each of the slots is smaller than the cross-sectional area per conductive wire of an other of the support electric wire and the drive electric wire that includes a smaller number of conductive wires that pass through the slot.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to reduce copper loss of the electric wire located inside slot wire. 

TAKAHASHI discloses (e.g., Fig. 11, 12) an electric motor, wherein the cross-sectional area per conductive wire of one of the support electric wire and the drive electric wire for which a sum of cross-sectional areas of the conductive wires thereof is smaller (inside slot wire 41) is smaller than the cross-sectional area per conductive wire of an other of the support electric wire and the drive electric wire for which a sum of cross-sectional areas of the conductive wires thereof is larger (outside slot wire 42).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to reduce the eddy current loss or copper loss in the electric wire located inside of slot.  
As for claim 5, AMRHEIN does not explicitly describe the electric motor according to claim 1 wherein the cross-sectional area per conductive wire of one of the support electric wire (60) and the drive electric wire that includes a larger number of electric wires that pass through each of the slots is smaller than the cross-sectional area per conductive wire of an other of the support electric wire and the drive electric wire that includes a smaller number of electric wires that pass through the slot.  

As for claim 6, AMRHEIN does not explicitly describe the electric motor according to claim 1 wherein the cross-sectional area per conductive wire of the support electric wire (inside) is smaller than the cross-sectional area per conductive wire of the drive electric wire (outside).  TAKAHASHI discloses (e.g., Fig. 12) an electric motor, wherein the cross-sectional area per conductive wire of a support electric wire (inside slot wire) is smaller than the cross-sectional area per conductive wire of a drive electric wire (outside slot wire).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to reduce the eddy current loss in the electric wire located inside of slot.  
As for claim 8, AMRHEIN does not explicitly describe the electric motor according to claim 7 wherein the other of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is larger is formed by a segment coil.  However. as shown in Fig. 4 is typical way in the art expressing the coil windings 
As for claims 12, 14, 16 and 18, AMRHEIN does not explicitly describe the electric motor according to claims 2-4 respectively, wherein the cross-sectional area per conductive wire of the support electric wire (inside) is smaller than the cross-sectional area per conductive wire of the drive electric wire (outside).  TAKAHASHI discloses (e.g., Fig. 12) an electric motor, wherein the cross-sectional area per conductive wire of a support electric wire (inside slot wire) is smaller than the cross-sectional area per conductive wire of a drive electric wire (outside slot wire).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to reduce the eddy current loss in the electric wire located inside of slot.  
As for claims 13, 15, 17 and 19, AMRHEIN as combined discloses the electric motor according to claims 2-4 respectively, wherein a part or an entirety of a coil end portion of one of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is smaller is covered by a part or an entirety of a coil end portion of an other of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is larger.  Said “a coil end portion” is .  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over AMRHEIN in view of Bada (US 20080185933 A1).  
As for claim 9, AMRHEIN failed to teach the electric motor according to claim 1 wherein the support electric wire and the drive electric wire are disposed adjacent to each other in a circumferential direction of the stator.  Bada teaches two set of windings are disposed adjacent to each other in a circumferential direction (Fig. 5) of the stator either (compare Fig. 10).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of for short stator core size. It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
As for claim 10, AMRHEIN as combined discloses the electric motor according to claim 9, wherein a part or an entirety of a coil end portion of one of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is smaller is covered by a part or an entirety of a coil end portion of an other of the support electric wire and the drive electric wire whose cross-sectional area per conductive wire is larger.  Said “a coil end portion” is considered “circumferential end portion”.  AMRHEIN and Bada disclose the circumferential end portion of outer wire by a part selected larger than the radial end portion of inner wire by a part selected smaller than .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AMRHEIN.  
As for claim 11, AMRHEIN discloses a turbo-compressor [0002] including the electric motor according to claim 1, but silent to explicitly describe the turbo compressor further comprising: a drive shaft rotated by the electric motor; and an impeller coupled to the drive shaft.  However, it is notoriously old and well known in the art to have as claimed, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for use of the motor at compressor device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834